Citation Nr: 0801167	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral shoulder 
disabilities.


FINDINGS OF FACT

The veteran's current bilateral shoulder disabilities first 
manifested many years after service and are not related to 
his service or to any aspect thereof.


CONCLUSION OF LAW

Bilateral shoulder disabilities were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For a showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

The veteran contends that his currently diagnosed bilateral 
shoulder disabilities had their onset during service.  In 
this regard, the veteran has submitted a statement from a 
fellow serviceman indicating that the veteran's shoulders 
began bothering him during Marine Corps basic training and 
that he received medical treatment for shoulder pain at that 
time.  

The veteran's service medical records reflect that in August 
1969, he was treated for complaints of shoulder pain.  The 
impression was of mild muscle strain.  However, the veteran's 
examination two months later for ETS (expiration of term of 
service) is negative for any complaints, diagnoses, or 
treatment of a shoulder condition.  Because the veteran's 
examination prior to separation from service did not reveal 
any shoulder abnormalities, the Board finds that chronicity 
in service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current shoulder disabilities.  38 C.F.R. § 3.303(b).  In 
this regard, the record reflects that the veteran first 
received treatment for shoulder problems in the late 1970s.  
During that time, he was under the care of Gary L. Smith, 
M.D., for complaints of shoulder pain.  

The next clinical evidence of treatment for shoulder problems 
is dated in December 2002.  The veteran's VA medical records 
from that period reveal a diagnosis of degenerative joint 
disease in both shoulders.  These records thereafter show 
that in December 2003, the veteran underwent surgery to 
repair a rotator cuff tear on his right shoulder.  At that 
time, Magnetic Resonance Imaging (MRI) disclosed a rotator 
cuff tear in his left shoulder as well.  However, the veteran 
told VA medical providers in May 2004 that both shoulders 
were feeling better and that he wished to put off any surgery 
on his left shoulder. 
A review of the veteran's civilian medical records 
demonstrates that from October 2003 until June 2004, he 
received treatment from Phillip K. Rhyne, M.D., for arthritis 
and tendonitis in his shoulders.  The veteran also claims to 
have been treated for shoulder problems by two other 
physicians whose records of treatment are unavailable.

Given the length of time between the veteran's separation 
from service and his subsequent clinical treatment for 
shoulder problems, the veteran is not entitled to service 
connection for shoulder disabilities on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against his claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence establishing a medical nexus between 
military service and the veteran's bilateral shoulder 
disabilities.  Thus, service connection is not warranted.  
The Board finds it unnecessary to schedule the veteran for a 
VA examination because there is no evidence of record 
indicating that his shoulder disabilities may be associated 
with an event, injury, or disease in service, or with any 
service-connected disability.  38 C.F.R. § 3.159(c)(4).

The Board has considered the veteran's assertions that his 
current shoulder disabilities are related to his period of 
active service.  In this regard, the Board acknowledges that 
the veteran is competent to testify as to the presence of 
shoulder pain and associated symptoms, and his testimony in 
that regard is considered credible.  Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007) (where a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination that is 
medical in nature and is capable of lay observation).  
However, the veteran's assertions are not probative to the 
extent that he relates his currently diagnosed shoulder 
disabilities to his active service.  As a lay person, the 
veteran is not competent to opine as to medical etiology or 
to render medical opinions. Barr v. Nicholson, 21 Vet. App. 
303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed shoulder disabilities 
and his time in service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board).  

Additionally, the Board has considered the statement from the 
veteran's fellow serviceman.  However, as a layperson without 
ostensible medical experience, this serviceman, like the 
veteran himself, is not competent to give a medical opinion 
on causation or aggravation of a medical condition.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998).

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral shoulder disabilities first 
manifested many years after his period of active service and 
are not related to his active service or to any incident 
therein.  As the preponderance of the evidence is against the 
claim for service connection for bilateral shoulder 
disabilities, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the veteran, and had satisfied 
that duty prior to the final adjudication in the June 2005 
statement of the case.  While the veteran received additional 
notice in June 2005, concurrent with the statement of the 
case.  The Board finds that the issuance of a supplemental 
statement of the case is not required because no evidence was 
received subsequent to the June 2005 statement of the case.  
38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for bilateral shoulder disabilities is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


